                  DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
            v.                             )    Criminal Action No. 2018–018
                                           )
                                           )
JAMES LEALAND JOHNSTON,                    )
                                           )
                  Defendant.              )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.
St. Croix, U.S.V.I.
        For the United States

Kia Danielle Sears, Esq.
St. Croix, U.S.V.I.
        For the Defendant


                                MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant James Lealand Johnston’s

(“Defendant”) “Motion to Suppress Statement” (“Motion”) (Dkt. No. 54); the Government’s

opposition to the Motion (“Opposition”) (Dkt. No. 58); the evidence and argument presented at

the suppression hearing; and the supplemental briefing submitted by the parties following the

suppression hearing (Dkt. Nos. 72, 73, 75). For the reasons that follow, the Court will grant

Defendant’s Motion.
                                      I.      BACKGROUND

       On November 15, 2018, Defendant was charged in a one-count Information with

possession of child pornography in violation of 21 U.S.C. § 2252(a)(4)(B). (Dkt. No. 37). 1

       On June 20, 2019, Defendant filed the instant Motion. At the subsequent suppression

hearing, the Government presented the testimony of Sergeant Alexander Moorehead, IV, (“Sgt.

Moorehead”) of the Virgin Islands Police Department (“VIPD”). The following evidence emerged

from Sgt. Moorehead’s testimony. 2

       On March 25, 2017, Sgt. Moorehead received a complaint that an individual had sexually

assaulted a minor. (Tr. at 5). The next day, he took statements from the minor and her parents. Id.

at 7. Based on those statements, he applied for a search and arrest warrant. Id. at 11. Pursuant to

the search warrant, VIPD detectives seized items from Defendant’s residence, including a laptop

computer, an orange jump drive, and paperwork relating to the alleged incident. Id. at 13. After

the search of the property, Defendant was arrested at his residence, taken into custody, and

transported to a police station. Id. at 13. There, he was interviewed by Sgt. Moorehead, Task Force

Officer Lawrence James (“TFO James”), and Special Agent Yusef Adeen (“Special Agent

Adeen”). Id. at 16.

       Sgt. Moorehead testified that he advised Defendant of his Miranda rights on two occasions.

Id. at 19. In that regard, Sgt. Moorehead stated that he “advised [Defendant] of his rights” when



1
 Prior to filing the Information, the Government commenced this action by filing a Criminal
Complaint on August 29, 2018. (Dkt. No. 1).
2
  The Court bases the background factual discussion in this section on the record established at the
suppression hearing. The Court provides this information solely for the purposes of this pretrial
motion, ever mindful that Defendant is presumed innocent until proven guilty. Most of the facts
discussed herein are alleged, but at this stage not conceded or proven beyond a reasonable doubt
to the factfinder.

                                                 2
he was arrested at his residence. Id. at 13. Then, when Defendant was waiting to be booked at the

police station and asking the law enforcement officers about “the particulars of the case and the

individual who made the complaint against him,” id. at 14, Sgt. Moorehead “advised [Defendant]

of his rights verbally,” id. at 15. Specifically, Sgt. Moorehead testified that:

        In the process of reading his rights verbally to him, I advised him that he has the
        right to remain silent. I advised him that he has the right to legal—
        I advised him that he has the right to remain silent. I advised him that he has the
        right to legal counsel. I advised him he has a right to have legal counsel present
        during questioning. And he has a right to stop said questioning at any time.
Id. After issuing this warning, Defendant decided he did not want to make a statement and “did

not want to sign any documentation saying that he was advised of his rights.” Id.

        According to Sgt. Moorehead, Defendant continued to ask for information regarding the

case. Id. at 15-16. Sgt. Moorehead testified that Special Agent Adeen informed Defendant “that

he has the right to remain silent, but to please understand that there is only one side of the story

that [the police officers] have, and that side of the story does not look good for him right now.” Id.

at 16. After Special Agent Adeen said those words, Defendant agreed to make a statement, and he

was interviewed by Sgt. Moorehead, TFO James, and Special Agent Adeen in an office at the

Criminal Investigation Bureau. Id. at 16-17. Sgt. Moorehead testified that the door was closed, but

unlocked, the room was well-lit, and Defendant was not handcuffed during the interview. Id. at

17. He further testified that the officers did not point guns at Defendant, raise their voices, threaten

Defendant, or force him to speak. Id. The recorded interview was submitted into evidence. See

Gov’t Ex. 1.

       In his Motion, Defendant argues that he was detained and interrogated without being

informed of, or waiving, his Miranda rights. Defendant further argues that he was “unquestionably

interrogated under the relevant definition as police officers explicitly questioned him about his

alleged crime” in order to elicit an incriminating response. (Dkt. No. 54 at 2). Defendant maintains

                                                   3
that because there is no evidence of “what rights [he] was read” and whether he understood those

rights prior to interrogation, his statements are inadmissible. Id. at 3. Defendant further argues that

the Government has not met its burden because testimony at the suppression hearing fails to

establish that Defendant received a complete recitation of his Miranda rights. (Dkt. No. 73 at 1-

2). In sum, Defendant contends that the Government has failed to show by a preponderance of the

evidence that he was advised of his Miranda rights at any time prior to his statement. Id. at 4.

       The Government argues that it has met its burden that Defendant was informed of his

Miranda rights because Sgt. Moorehead’s testimony “established that the defendant was arrested

at his residence and fully advised of his Miranda rights” at that time. (Dkt. No. 72 at 1). The

Government concedes that “the second [Miranda] warning was inadequate,” but argues that,

because Defendant “was fully advised at his arrest,” he was properly advised of his rights. Id. at

7. The Government maintains that a second recitation of rights was unnecessary to a “knowing”

waiver. Id. at 9. Accordingly, the Government argues that Defendant’s statement was knowing and

voluntary and thus the Court should deny the Motion. Id. at 10.

       Finally, the Government contends that Defendant’s Motion, and thus the testimony at the

suppression hearing, focused only on the second recitation of Miranda rights. (Dkt. No. 75 at 1).

According to the Government, no challenge was made by Defendant in his Motion to the Miranda

rights allegedly given at Defendant’s residence. Id. The Government argues that the Court “should

not suppress the statement when there is no evidence that the initial Miranda warnings at the

residence were defective.” Id. at 1-2. Instead, because the Court “cannot determine whether the

[Miranda] warnings [Defendant] received at the residence were defective without receiving

additional evidence … the evidentiary hearing should be renewed to receive evidence regarding

[Defendant’s] ‘new’ challenge.” Id. at 2.



                                                  4
                                         II.    DISCUSSION

       A. Applicable Legal Principles

       The Fifth Amendment to the United States Constitution provides: “No person . . . shall be

compelled in any criminal case to be a witness against himself[.]” U.S. CONST., amend. V. In

Miranda v. Arizona, the Supreme Court held that “the prosecution may not use statements, whether

exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it

demonstrates the use of procedural safeguards effective to secure the privilege against self-

incrimination.” 384 U.S. 436, 444 (1966). The “procedural safeguards”—commonly known as

Miranda warnings—require that a suspect be advised prior to questioning that:

       [H]e has the right to remain silent, that anything he says can be used against him in
       a court of law, that he has the right to the presence of an attorney, and that if he
       cannot afford an attorney one will be appointed for him prior to any questioning if
       he so desires.

Alston v. Redman, 34 F.3d 1237, 1242 (3d Cir. 1994) (quoting Miranda, 384 U.S. at 479). “When

the police fail to give adequate Miranda warnings … any statement made by the individual who

is subject to custodial interrogation is inadmissible at trial.” United States v. Brooks, 358 F. Supp.

3d 440, 476 (W.D. Pa. 2018) (citing New York v. Quarles, 467 U.S. 649, 654 (1984)).

       Miranda’s holding is based on a recognition “that interrogation in certain custodial

circumstances is inherently coercive,” and suspects must therefore be “specifically informed of

[their] Miranda rights and freely decide[] to forgo those rights” to ensure that the right against

compulsory self-incrimination is preserved. Quarles, 467 U.S. at 654. Miranda warnings are

required whenever a suspect has been (1) “taken into custody” and (2) subject to “interrogation”

by the government. Steigler v. Anderson, 496 F.2d 793, 798 (3d Cir. 1974); United States v.

Dupree, 617 F.3d 724, 731 n.7 (3d Cir. 2010) (plurality opinion).




                                                  5
       In satisfying the requirements of Miranda, the government must show that the defendant

was given “warnings [that] reasonably conveyed to the suspect his rights.” United States v. Warren,

642 F.3d 182, 184 (3d Cir. 2011). The government may show that they did so “by using the

formulation of the warnings set out in Miranda or by some fully effective equivalent.” United

States v. Gooch, 915 F. Supp. 2d 690, 723 (W.D. Pa. 2012) (citations omitted). “Courts have

consistently held that Miranda warnings are inaccurate and insufficient where the defendant is not

informed that an attorney will be appointed for her if she cannot afford one.” United States v. Xi,

No. CR 16-22-5, 2018 WL 3340884, at *11 (E.D. Pa. July 6, 2018) (citing cases); see also Gooch,

915 F. Supp. 2d at 723 (holding that statement would be suppressed where Miranda warnings

omitted any reference to defendant’s right to have an attorney appointed for her prior to any

questioning in the event that she could not afford one).

       “Once a defendant challenges the admissibility of any statements made while in custody,

the government must prove by a preponderance of the evidence that the defendant was advised of

and understood his Miranda rights and that he validly waived those rights.” United States v. Rose,

189 F. Supp. 3d 528, 536 (D.V.I. 2016) (quoting United States v. Briscoe, 69 F. Supp. 2d 738, 741

(D.V.I. 1999), aff’d in part, rev’d in part on other grounds, 234 F.3d 1266 (3d Cir. 2000)); see

also Colorado v. Connelly, 479 U.S. 157, 168-69 (1986). An individual may waive his Miranda

rights “provided the waiver is made voluntarily, knowingly and intelligently.” Miranda, 384 U.S.

at 444. To determine whether an individual’s waiver of Miranda rights was valid, courts must ask

(1) whether it was voluntary “in the sense that it was the product of a free and deliberate choice

rather than intimidation, coercion or deception,” and (2) whether it was “made with full awareness

both of the nature of the right being abandoned and the consequences of the decision to abandon




                                                 6
it.” United States v. Velasquez, 885 F.2d 1076, 1084 (3d Cir. 1989) (quoting Moran v. Burbine,

475 U.S. 412, 421 (1986)).


          B. Analysis

          The Court begins its analysis by noting that the Government concedes that Defendant was

in custody and subject to an interrogation. (Dkt. No. 58 at 3) (“There is no question that the

defendant had been arrested, was in custody and was interrogated.”). Thus, there is no dispute as

to whether Miranda warnings were necessary under the circumstances here. Rather, the dispute

concerns whether Miranda warnings were properly administered, understood, and validly waived

for purposes of assessing the admissibility of Defendant’s statements. The Government bears the

burden to prove by a preponderance of the evidence that the statements were properly obtained.

Rose, 189 F. Supp. 3d at 536. As discussed below, the Court finds that the Government did not

prove by a preponderance of the evidence that Defendant was properly advised of his full Miranda

rights.

          In challenging the admissibility of Defendant’s statement in his Motion, Defendant

asserted, inter alia, that there was “no evidence of what rights [Defendant] was read ….” (Dkt.

No. 54 at 3). Sgt. Moorehead’s testimony in this regard was that Defendant was advised of his

rights on two occasions—first at his residence, and subsequently at the police station. (Tr. at 13,

19).

          As to the first occasion, Sgt. Moorehead testified only that Defendant “was advised of his

rights.” Id. at 13. The substance of the “rights” of which Defendant was advised was not described.

Accordingly, this testimony provided no response to the challenge lodged by Defendant to the lack

of evidence regarding “what rights [Defendant] was read.” (Dkt. No. 54 at 3). In view of

Defendant’s challenge, the testimony did not provide any evidence—let alone establish by a


                                                  7
preponderance of the evidence—that Defendant was properly advised of his Miranda rights at his

residence.

        Sgt. Moorehead testified that the second occasion on which Defendant was advised of his

rights was at the police station. (Tr. at 14-15). When asked on direct examination what he said in

advising Defendant of his rights, Sgt. Moorehead responded:

        In the process of reading his rights verbally to him, I advised him that he has the
        right to remain silent. I advised him that he has the right to legal—I advised him
        that he has the right to remain silent. I advised him that he has the right to legal
        counsel. I advised him he has a right to have legal counsel present during
        questioning. And he has a right to stop said questioning at any time.
Id. at 15. Plainly, the rights recited by Sgt. Moorehead do not fully address the rights guaranteed

by Miranda. Specifically, Defendant was not informed that: (1) any statement he made could be

used against him in a court of law; or (2) if he could not afford an attorney, one would be appointed

for him prior to any questioning. See Miranda, 384 U.S. at 479. Thus, according to Sgt.

Moorehead’s testimony, he did not administer the full battery of Miranda rights to Defendant at

the police station.

        In its post-hearing oral argument to the Court, the Government acknowledged that there

was no evidence on the record as to what “rights” Defendant was advised of at his residence, and

that the record evidence indicated that the rights of which Defendant was advised at the police

station were incomplete. (Tr. at 39-45) (prosecutor acknowledges that there is no testimony

affirming that Defendant received the full range of Miranda rights). In order to address this

apparent failure of evidence, the Government requested supplemental briefing to afford it the

opportunity to find legal support for the proposition that the incomplete Miranda warnings were

not fatal, under the circumstances here, to the Government’s position that it had proven by a

preponderance of the evidence that the Miranda warnings given were sufficient to provide a

knowing and voluntary waiver of Defendant’s rights. Id. at 41-42, 44-49.

                                                 8
       The Government’s supplemental briefing has failed to provide support for its position. The

Government cites several cases which establish that a single proper Miranda warning is sufficient

to provide a knowing and voluntary waiver of rights even if law enforcement officers also

administer an inadequate warning. See generally Dkt. No. 72 at 2-7. However, these cases are

inapposite under the circumstances here because they assume that the Government has established

by a preponderance of the evidence that Defendant was properly and fully advised of his Miranda

rights on some other occasion—i.e., at his residence. The Court has already found, however, that

such is not the case.

       The facts here are more akin to a case that the Government seeks to distinguish, where the

Eleventh Circuit found that law enforcement’s recitation of Miranda warnings was insufficient

where it omitted the advice that “anything [the defendant] said could be used against him in a court

of law and that if he could not afford an attorney one would be appointed for him.” See Dkt. No.

72 at 3 (quoting United States v. Street, 472 F.3d 1298, 1311 (11th Cir. 2006)). Here, as in United

States v. Street, omitting these warnings renders the Government’s administration of the Miranda

warnings at the police station insufficient. Given the absence of any evidence in the record that the

Miranda warnings were otherwise properly administered, the Government has failed to carry its

burden.

       Finally, in its supplemental reply memorandum, the Government argues that the Court

“should not suppress the statement when there is no evidence that the initial Miranda warnings at

the residence were defective.” (Dkt. No. 75 at 1-2). The Government characterizes Defendant’s

argument as challenging only “the summary warnings [Defendant] was given while at the station,”

Dkt. No. 72 at 6, and not the warnings allegedly given at Defendant’s residence. According to the

Government, the Court “cannot determine whether the [Miranda] warnings [Defendant] received



                                                 9
at the residence were defective without receiving additional evidence,” and thus “the evidentiary

hearing should be renewed to receive evidence regarding this ‘new’ challenge.” (Dkt. No. 75 at 2).

       The Court finds the Government’s argument unavailing. First, the Government turns the

applicable legal standard on its head when it asserts that the Court should not suppress Defendant’s

statement given the absence of evidence that the Miranda warnings at the residence were defective.

As noted earlier, once a defendant challenges the admissibility of statements made while in

custody, it is the Government’s burden to prove by a preponderance of the evidence that the

Miranda warnings were properly given, understood, and validly waived. In other words, the

Government bears an affirmative burden to show that there is no defect—not that there is no

evidence in the record that there is a defect.

       Second, in asserting that there is a “new” Miranda challenge that now addresses the rights

administered at Defendant’s residence rather than at the police station, the Government misstates

Defendant’s argument in his Motion. Defendant does not state or suggest in his Motion that there

was initially a sufficient Miranda warning followed by a subsequent insufficient warning. Rather,

in the Motion, Defendant states expressly that there is no signed waiver form and “no evidence of

what rights Mr. Johnston was read and whether he understood the critical rights pursuant to

Miranda prior to the interrogation.” (Dkt. No. 54 at 1, 3) (emphasis added). In response to this

challenge, the Government represents in its Opposition that it will provide officer testimony as to

“the circumstances surrounding when and how [the officer] advised the defendant of his rights.”

(Dkt. No. 58 at 3) (emphasis added). Clearly, the issue raised is the propriety of the Miranda

warnings given to Defendant before he made his statement, without any limitation as to when or

where those rights were administered. The Court is not persuaded that there is any limitation in

the Motion that would reasonably cause the Government to conclude that it did not have to meet



                                                 10
its burden by a preponderance of the evidence to show that Defendant received complete Miranda

warnings prior to his statement.

       Finally, in addition to the absence of any reasonable explanation for the Government’s

failure to fully address the Miranda warnings allegedly given at Defendant’s residence, the law is

clear: once there is a challenge to the admissibility of statements made while a defendant is in

custody, it is the government’s burden to prove by a preponderance of the evidence that Miranda

rights were properly given, understood, and validly waived. Rose, 189 F. Supp. 3d at 536.

Notwithstanding such a challenge here, the Government simply failed to do what the law clearly

requires it to do. Having failed at its first attempt, the Government now seeks a second bite at the

apple. The Government has offered no legal analysis or persuasive factual justification for

reopening the suppression hearing.

       Accordingly, the Court concludes that the Government has not met its burden of

establishing that Defendant was properly and fully advised of his Miranda rights prior to his

statement, or that reopening the suppression hearing is warranted under the circumstances here.

Because the Government has failed to make the requisite showing, there can be no knowing and

voluntary waiver of Miranda rights. Thus, the Court will grant Defendant’s Motion.


                                       III.    CONCLUSION

       For the reasons set forth above, the Court concludes that the Government failed to prove

by a preponderance of the evidence that Defendant was properly advised of his Miranda rights.

Accordingly, the Court will grant Defendant’s Motion.

       An appropriate Order accompanies this Memorandum Opinion.

Date: February 14, 2020                                      _______/s/_______
                                                             WILMA A. LEWIS
                                                                   Chief Judge


                                                11
